FINAL OFFICE ACTION
Acknowledgements

1.	This final Office Action in response to the claim amendments and remarks filed June 10, 2022. Examiners find the actual filing date of the instant application is Sept. 29, 2020. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 10,099,106, (“‘106 Patent”) issued Oct. 16, 2018. The ‘106 Patent was filed on Nov. 14, 2017 as U.S. Application No. 15/812,066 (“066 Application”), titled “AUXILIARY SHOT CLOCK”.
3.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘106 Patent.
4.	The ‘106 Patent issued with claims 1-9 (“Patented Claims”). In amendment filed June 10, 2022 ("JUNE 2022 CLAIM AMENDMENTS"), original claims 2-4, 7-9, and new claim 19 has been cancelled.  Thus, claims 1, 5-6, 10-18, and 20-25 are pending and grouped as follows:
Claims 1, 5-6, and 10-14;
Claims 15-16; and
Claims 17-18 and 20-25.


AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
5.	This application is subject to AIA  35 U.S.C. 102 and 103. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
6.	The JUNE 2022 CLAIM AMENDMENTS are objected to because they do not comply with the marking requirements of 37 CFR 1.173.  Specifically, claims 10-18 and 20-25 must be completely underlined because they are new with respect to ‘106 Patent. Moreover, the matter omitted via strikethrough should be left out entirely because claims are amended with respect to the patent (see 37 CFR 1.173(g)). CORRECTION IS REQUIRED.
	In addition, claim 17 may have a typographical error because it appears the phrase “is initiated upon the receipt a shot clock start signal” should be “is initiated upon the receipt of a shot clock start signal.” CORRECTION IS SUGGESTED.

Specification Objections
7.	The amendment to the specification filed June 10, 2022 is objected to because of the statement “which is incorporated by reference.” Specifically, when a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application (see MPEP §211.02(a)(II)). In this case, an incorporation by reference statement specifying of the prior application was not presented upon filing of the application. As such, the statement “which is incorporated by reference” must be removed from the specification amendment. CORRECTION IS REQUIRED.

Drawing Objections
8.	The drawings are objected to for two reasons.
	First, amended figures must be identified as "Amended" (see 37 CFR 1.173(b)(3)). While amended figure 4 correctly contains the “REPLACEMENT SHEET” label, absent is the “(AMENDED)” label identifying figure 4 as amended. In other words, to overcome this aspect of the drawing objection, merely add the label “(AMENDED)” near the figure 4 label on the replacement sheet.
	Second, all changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings (see 37 CFR 1.173(b)(3)). In this case, the remarks merely note the objection to the drawings in the non-final action (see Remarks 15). It does not explain, in detail, the explanation of the changes to the drawings. For example, a statement such as the following would overcome this aspect of the drawing objection:
“Figure 4 (#111) was amended from ‘2ND TIMING CIRCUIT’ to the ‘1ST TIMING CIRCUIT’ to correct a typographical error. Support for this amendment is found at col.3:40-41 of the ‘106 Patent.”

Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3) are required in reply to the Office action to avoid abandonment of the application.

Response to Remarks filed June 10, 2022
--Reissue Declaration filed June 10, 2022--
9.	The reissue declaration filed June 10, 2022 overcomes the rejection for a defective declaration. Thus, the rejection is withdrawn.
--§112-2nd ¶ Rejections--
10.	The JUNE 2022 CLAIM AMENDMENTS have overcome these rejections. Thus, they are withdrawn. However, the JUNE 2022 CLAIM AMENDMENTS have triggered new §112-2nd rejections for indefiniteness of claims 14 and 24, which depend upon cancelled claims 6 and 19, respectively.
--§103 Rejections: Heiman in view of Lee--
11.	Applicant argues Heiman in view of Lee does not disclose or make obvious a the “wherein the ten-second violation signal is generated by the second timing circuit at the expiration of the countdown timer operated by the second timing circuit prior to receiving the ten-second reset signal” because the combination does not perform the same function as the invention and one of ordinary skill in the art would have recognized that results of the combination were not predictable, and would not yield the same elements as claimed in the present invention (see Remarks 18-20).
	Upon reconsideration of the rejection, Examiners agree that the combination of Heiman and Lee does not disclose or make obvious the limitations of the base claims. As such, these rejections are withdrawn.
--Original Patent Requirement--
12.	Applicant directs the Office to the ‘106 Patent col.3:16-45 in the context of col.1:57-67 as clear and unequivocal disclosure of the method claims 15-16 (see Remarks 16-17).
	Because claims 15-16 are merely the normal operations of the apparatus as claimed, the §251-original patent requirement rejection is withdrawn.

Claim Rejections - 35 USC § 112
13.	Claims 14 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically, claims 14 and 24 depend upon cancelled claims 6 and 19. In the interest of compact prosecution, claims 14 and 24 are examined as if they depend upon claims 1 and 17, respectively.

Allowable Subject Matter
14.	Claims 1 and 5 are allowed.  If the minor claim marking informalities of claims 10-14, 17-18, and 20-25 are resolved and claims 14 and 24 are amended to depend upon claims 1 and 17, respectively, then claims 10-14, 17-18, and 20-25 would be in condition for allowance because the prior art does not disclose or make obvious the following limitations in combination with the other limitations of base claims 1 and 17:
 “a first timing circuit configured for use as a countdown timer, wherein the first timing circuit receives said inbound start signal and the shot clock start signal as inputs and wherein said first timing circuit is initiated upon receipt of an inbound start signal;” and
“a second timing circuit configured for use as a countdown timer, wherein said second timing circuit receives the shot clock start signal and the ten-second reset signal as inputs and wherein said second timing circuit is initiated upon the receipt [of] a shot clock start signal;” and
 “wherein the ten-second violation signal is generated by the second timing circuit at the expiration of the countdown timer operated by the second timing circuit prior to receiving the ten-second reset signal.”

15.	If the minor claim marking informalities are resolved, then claims 15-16 would be in condition for allowance because the prior art does not disclose or make obvious the following limitations in combination with the other limitations of base claim 15:
	“initiating at least one five-second timing device comprising a first timing circuit configured for use as a countdown timer upon the receipt of an inbound start signal;
	initiating at least one ten-second timing device comprising a second timing circuit configured for use as a countdown timer upon receipt of the shot clock start signal;
	initiating one or more five-second violation signals if said countdown timer of said five- second timing device completes the countdown operation prior to receiving said one or more shot clock start signals;
	initiating one or more ten-second violation signals if said countdown timer of said ten- second timing device completes the countdown operation prior to receiving said one or more ten-second reset signals;
	resetting said countdown timer of said five-second timing device upon receipt of said one or more shot clock start signals prior to the completion of the countdown timer; and
	resetting said countdown timer of said ten-second timing device upon receipt of said one or more ten-second reset signals prior to the completion of the countdown timer.”


Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992